IN RE THE MARRIAGE OF:                        )
                                              )
GEORGE A. KOCH,                               )
                                              )
       Petitioner/Respondent-Appellant,       )
                                              )
v.                                            )       No. SD35561
                                              )       Filed: August 2, 2019
CHRISTINE M. KOCH,                            )
                                              )
       Respondent/Movant-Respondent.          )

           APPEAL FROM THE CIRCUIT COURT OF CAMDEN COUNTY

                        Honorable Steven B. Jackson, Special Judge

AFFIRMED

       George Koch (Father) appeals from a judgment of modification ordering him to pay

child support for his minor daughter (Child). Father argued he was exempt from paying

child support because Child “was seeking to emancipate herself” pursuant to § 452.340 by

“lying about her allegations that [Father] had raped her thereby destroying the parent/child

relationship[.]”1 In support of this argument, Father sought to take depositions of both Child

and a detective “for the purpose of refuting the allegations[,]” but the trial court prohibited

Father from taking the depositions and determined Child was not emancipated. The court


       1
          All statutory references are to RSMo (2016). All rule references, including
Form 14, are to Missouri Court Rules (2019).
further found that Father was capable of providing support, imputed income to him and

ordered that he pay monthly child support.

        On appeal, Father presents three points. He contends the trial court erred by: (1)

denying Father “the right to take depositions” of Child and the detective as “such depositions

would have [led] to the discovery of admissible evidence that [Child] was seeking to

emancipate herself”; (2) finding Father capable of obtaining employment to pay child

support; and (3) imputing an hourly wage for full-time work. Because Father failed to meet

his burden of demonstrating reversible error, we affirm.

        Our review in this court-tried case is governed by Rule 84.13(d) and Murphy v.

Carron, 536 S.W.2d 30, 32 (Mo. banc 1976), which requires this Court to affirm the trial

court’s judgment unless it is not supported by substantial evidence, is against the weight of

the evidence, or erroneously declares or applies the law. Id.; In re Marriage of Adams, 414
S.W.3d 29, 32 (Mo. App. 2013). All evidence and reasonable inferences therefrom are

viewed in the light most favorable to the trial court’s judgment, and all evidence and

inferences to the contrary are disregarded. Landewee v. Landewee, 515 S.W.3d 691, 694

(Mo. banc 2017). We defer to the trial court regarding credibility determinations and

assigning weight to witness testimony. Metzger v. Franklin, 496 S.W.3d 547, 549 (Mo.

App. 2016). The trial court is free to believe all, none, or part of the testimony of any witness.

Archdekin v. Archdekin, 562 S.W.3d 298, 310 (Mo. banc 2018). The party challenging the

judgment bears the burden of proving error. Id. at 304. The following facts have been

prepared in accordance with these principles.

        Child was born in December 2001 when Father was married to Christine Koch

(Mother). Their marriage was dissolved in March 2005, and the dissolution decree was later

modified in September 2013. At that time, the modification judgment granted the parties


                                                2
joint legal and physical custody of Child and designated Father’s address as Child’s address

for mailing and educational purposes. Neither party was ordered to pay child support.

       In July 2017, Child disclosed that she had been sexually assaulted by Father. Soon

after, a felony complaint was filed against Father. He was charged with rape, sodomy and

incest. After Father’s arrest, he posted bond with the condition he have no contact with

Child or any children under the age of 17 years old. Father, a doctor, lost his medical license

privileges and employment due to the pending charges.

       In December 2017, Mother filed her motion to modify the judgment. Citing a

substantial and continuing change of circumstances, Mother requested that she be granted

sole legal and physical custody of Child, and that Father have no visitation or contact with

Child. Mother also requested that Father be ordered to pay child support. In response, Father

filed a counter-motion to modify the judgment. In that motion, Father stipulated to Mother’s

request for sole custody and no contact with Child. As to child support, however, he alleged

that he should be ordered to pay zero dollars ($0.00) per month because any presumed

amount was “unfair and unconscionable.”

       In January 2018, Father sought to depose Child and a detective investigating the

criminal case against Father. In February 2018, the trial court issued a protective order

prohibiting Father from taking both depositions and determined that Child was not

emancipated.

       In April 2018, a trial was held on the parties’ motions to modify. The court refused

Father’s request to reconsider its ruling on emancipation and limited evidence to the child

support issue only. Father was the only witness to testify. Each party submitted a Form 14.

Several other exhibits were admitted in evidence concerning the parties’ income and




                                              3
expenses, including Child’s extensive medical expenses. At the time of trial, Child was

staying at a long-term residential treatment facility.

       In May 2018, the trial court entered its judgment of modification. The court found a

substantial and continuing change of circumstances sufficient to grant modification of the

judgment, and awarded Mother sole legal and physical custody of Child. With respect to

child support, the court found that Child “is in need of support from [Father] and [he] is able-

bodied and capable of providing the same for [Child].” Pursuant to Rule 88.01 and the

court’s own Form 14, the court calculated that Father’s child support obligation was $568

per month, and ordered Father to pay that amount.

       This appeal followed. Additional facts will be included below as we address Father’s

three points on appeal. Because Points 2 and 3 challenge the child support award, we discuss

both of those points together.

                                            Point 1

       Father’s first point challenges the trial court’s decision to prohibit Father from taking

depositions of Child and the detective. Our review of the court’s ruling to quash the

depositions is for an abuse of discretion. See Jones v. City of Kansas City, 569 S.W.3d 42,

60-61 (Mo. App. 2019). The following facts are relevant to this point.

       In January 2018, a month after the parties filed their motions to modify, Father issued

to Mother a notice to take a videotaped deposition of Child. Father also sought to depose

the investigating detective.

       In February 2018, Mother filed separate motions for a protective order requesting the

trial court to prohibit Father from taking either deposition. Mother’s motions argued that

neither deposition was “reasonably calculated to lead to the discovery of admissible evidence

regarding [Father’s] child support obligation, the only contested issue in this case.” With


                                               4
respect to Child, Mother further argued that her deposition is: (1) a “fishing expedition” in

order to produce statements under oath of an alleged victim in a criminal case without the

prosecuting attorney present to defend the deposition; and (2) would also allow Father to

inquire into the sexual history of Child as “the Rape Shield Law is inapplicable to the minor

child’s testimony in a civil deposition[.]” With respect to the detective, Mother argued that

his deposition “would cause an unnecessary expense to [Mother] as her counsel will be

attending a deposition and purchasing a transcript that will have no use in the present

litigation.”

        The trial court conducted a hearing on Mother’s motions via telephone. Father’s

counsel argued that evidence of the truthfulness of the allegations against him was relevant

to Father’s responsibility to pay child support and the court’s determination whether to

impute income.

        In March 2018, the trial court disagreed with Father and granted Mother’s motions

for a protective order prohibiting Father from taking both depositions. The court gave “no

credence to the assertion of obtaining emancipation and permanent removal of [Father’s]

obligation to [provide] support based on truthfulness of the allegations[.]” The court

determined that Child was not emancipated.2


        2
            The court further explained that:

        This Court is not blind to the likelihood that the true underlying basis for the
        two depositions rest with wanting to depose criminal case witnesses without
        opposing counsel (the prosecuting attorney) present. However, the intent or
        dual purpose is irrelevant to this Court. This Court’s decision is based on the
        lack of relevance at this time of the truthfulness of [Child’s] allegations in
        awarding child support and the potentially tremendous harm that could result
        to [Child]. All parties agree [Child] has been unstable and suicidal. The GAL
        strongly opposes the deposition stating likely harm to his client. Imputation
        of income does not turn on the issue [Father] wishes to interject; but,
        protection of specific and probable harm outweighs allowing the deposition
        for the best interests of [Child] regardless.
                                                5
       In Point 1, Father contends the “trial court erred in denying Father the right to take

the depositions” of Child and the detective because “such depositions would have [led] to

the discovery of admissible evidence that [Child] was seeking to emancipate herself[.]”

Father’s allegation of error is based entirely on the premise that the trial court “misapplied

section 452.340” in determining that Child had not emancipated herself. According to

Father, “Child was purposefully and knowingly lying about her allegations that [he] had

raped her thereby destroying the parent/child relationship, which is effectively seeking to

emancipate herself from [him]” as a matter of law. We disagree.

       The termination of child support payments is governed by § 452.340.3.                This

subsection of the statute states:

       Unless the circumstances of the child manifestly dictate otherwise and the
       court specifically so provides, the obligation of a parent to make child support
       payments shall terminate when the child:

           (1) Dies;

           (2) Marries;

           (3) Enters active duty in the military;

           (4) Becomes self-supporting, provided that the custodial parent has
           relinquished the child from parental control by express or implied
           consent;

           (5) Reaches age eighteen, unless the provisions of [§ 452.340.4 or
           § 452.340.5] apply; or

           (6) Reaches age twenty-one, unless the provisions of the child support
           order specifically extend the parental support order past the child’s
           twenty-first birthday for reasons provided by [§ 452.340.4].

§ 452.340.3(1)-(6) (italics added). The only part of the statute at issue here is § 452.340.3(4).

“This Court’s primary rule of statutory interpretation is to give effect to legislative intent as

reflected in the plain language of the statute at issue.” Parktown Imports, Inc. v. Audi of

Am., Inc., 278 S.W.3d 670, 672 (Mo. banc 2009). When the plain language and legislative

                                               6
intent are clear, this Court is bound by the statutory language. Goerlitz v. City of Maryville,

333 S.W.3d 450, 455 (Mo. banc 2011). “This Court must enforce statutes as written, not as

they might have been written.” City of Wellston v. SBC Commc’ns, Inc., 203 S.W.3d 189,

192 (Mo. banc 2006). “Statutory interpretation is an issue of law that this Court reviews de

novo.” Crockett v. Polen, 225 S.W.3d 419, 420 (Mo. banc 2007).

       Here, Father’s theory of emancipation was that, by making allegations against him,

Child was “seeking to emancipate herself” from him. That theory is not supported by the

plain language of § 452.340.3(4), which requires proof that the child “[b]ecomes self-

supporting, provided that the custodial parent has relinquished the child from parental

control by express or implied consent[.]” As is plainly stated in the statute, the court must

find that the child is self-supporting for this subsection to apply at all. If such proof is

presented and believed, only then does the issue of parental control become relevant.

       This is consistent with the holding in the case upon which Father relies, Orth v. Orth,

637 S.W.2d 201 (Mo. App. 1982). Father argues that Child’s allegations against him,

standing alone, were sufficient to prove emancipation as a matter of law because, according

to Orth, “she is claiming a status, or position, inconsistent with remaining subject to parental

control.”   Father’s reliance on Orth, however, is misplaced.          There, the daughter’s

emancipation turned – as § 452.340.3(4) requires – on whether she was self-supporting.

Orth, 637 S.W.2d at 204-05. The father argued that his daughter was emancipated because

she “left her home to live with friends [and] did not need her parents’ help to survive.” Id.

at 205. The trial court disagreed and found that daughter relied “heavily on her parents,

financially and otherwise.” Id. Here, there is no evidence that Child is self-supporting. In

fact, the evidence established quite the contrary – given her extensive medical expenses, she




                                               7
is in dire need of parental support. Thus, Orth supports the decision made by the trial court

here.

        For all of the foregoing reasons, the trial court did not misapply § 452.340.3(4) in

determining that Child had not emancipated herself by becoming self-supporting. Evidence

of the truthfulness of Child’s allegations against Father plays no part in that analysis.

Consequently, the trial court did not abuse its discretion by prohibiting Father from taking

the depositions of Child and the detective.3 Point 1 is denied.

                                        Points 2 and 3

        Father’s second and third points challenge the child support award. “Rule 88.01

explains the two-step procedure for calculating child support.” In re Marriage of Adams,

414 S.W.3d 29, 35 (Mo. App. 2013); Rule 88.01; see also Woolridge v. Woolridge, 915
S.W.2d 372, 378 (Mo. App. 1996). In order to comply with Rule 88.01, the trial court is

required to:

        (1) determine and find for the record the presumed correct child support
            amount by using Form 14; and

        (2) make findings on the record to rebut the presumed correct child support
            amount if the court, after consideration of all relevant factors, determines
            that amount is unjust and inappropriate.

Crow v. Crow, 300 S.W.3d 561, 564 (Mo. App. 2009); Adams, 414 S.W.3d at 35. In our

review of the child support award, we follow “the standard enunciated in Murphy v. Carron

… to insure that it is supported by substantial evidence, is not against the weight of the

evidence, and does not erroneously declare or apply the law.” Beermann v. Jones, 524


        3
           For the first time on appeal, Father also argues that by denying his request for
depositions, he was denied “the opportunity to present such evidence at trial, all in
contravention of [his] constitutional right to due process.” Because Father did not raise this
constitutional issue at the earliest opportunity, he has waived it, and we do not consider it
further. Hannah v. Hannah, 568 S.W.3d 451, 456 n.7 (Mo. App. 2019).

                                               8
S.W.3d 545, 549 (Mo. App. 2017). “If this standard is met, we then review the trial court’s

rebuttal review of its presumed child support determination for an abuse of discretion.” Id.;

Dodge v. Dodge, 398 S.W.3d 49, 51-52 (Mo. App. 2013). We will reverse a child support

award only if the trial court abused its discretion by ordering an amount that is against the

logic of the circumstances, or is arbitrary and unreasonable. In re Marriage of McDaniel,

419 S.W.3d 828, 834 (Mo. App. 2013). “Stated another way, such an award will not be

disturbed unless the evidence is palpably insufficient to support it.” Id.; see Metzger, 496
S.W.3d at 549. The following facts are relevant to Points 2 and 3.

       At the time of Father’s termination, he was Vice Chief of Staff at the hospital where

he worked. His pay stubs showed aggregated earnings of $536,750 from January 2016

through August 2017. Based on that aggregate amount, Father’s monthly earnings were

approximately $27,526. In Mother’s Form 14, she listed Father’s income at $27,526 per

month. In Father’s Form 14, he listed his income as “$0” per month.

       At trial, Father testified he made no effort to obtain any employment after charges

were filed against him. According to Father, he did not want to violate the bond condition

that he is not allowed to be around anyone under the age of 17. Father sought and obtained

a modification of that bond condition to allow him to see his 5-year-old twin daughters, but

he did not seek any modification for the purpose of obtaining employment. Father also

testified that he did not leave his home because of alleged damage to his reputation. During

cross examination, Father clarified that people do not harass him or come to his home, but

that he learned of the alleged damage to his reputation primarily online.

       In the trial court’s findings, the court stated that: (1) Father had “not been found

guilty of any offenses” but “lost his ability to work as a doctor” from the charges alone; and

(2) he cannot “earn his past income now or in the foreseeable future.” Nevertheless, the trial


                                              9
court found that Father is “able-bodied and capable of providing” support for Child.

Specifically, the court found that: (1) since the onset of Father’s unemployment, he has not

sought a lesser replacement income; (2) no evidence of mental or physical disability renders

Father unable to work; (3) any person of Father’s capabilities can earn $15 per hour with

full-time employment without contact with minor children under age 17 in the community;

(4) Father’s “appropriate imputed monthly gross income” is $2,600; (5) Mother’s monthly

gross income is $2,042; (6) child support calculated pursuant to Rule 88.01 and Form 14 is

$568 per month; and (7) that amount “is not an unjust and inappropriate sum[.]”

       In Point 2, Father contends the trial court erred in finding that Father “was capable

of gaining employment” because “the only evidence presented at trial demonstrated that [he]

was unable to seek employment due to the conditions of his bond … and his severely

diminished reputation in the community[.]” According to Father, the evidence established

he “is not employable in any capacity” and therefore, the challenged finding “lacks

substantial evidentiary support and is against the weight of the evidence presented at trial.”

Because Father’s point is deficient, we are unable to reach the merits of his arguments.

       At the outset, we note that Father’s point contains multiple allegations of error, and

is, therefore, “multifarious in violation of Rule 84.04(d) and preserves nothing for appellate

review.” Adams, 414 S.W.3d at 33; see Stroh v. Stroh, 454 S.W.3d 351, 360 n.9 (Mo. App.

2014). Moreover, Father fails to follow the required framework for either evidentiary

challenge. “Not supported by substantial evidence” and “against the weight of the evidence”

are two separate challenges to the evidentiary basis of the trial court’s judgment, each

requiring “a distinct analytical framework[.]” Houston v. Crider, 317 S.W.3d 178, 186-87

(Mo. App. 2010).        A not-supported-by-substantial-evidence challenge requires the

completion of three sequential steps. The appellant must:


                                             10
       (1) identify a challenged factual proposition, the existence of which is
           necessary to sustain the judgment;

       (2) identify all of the favorable evidence in the record supporting the
           existence of that proposition; and,

       (3) demonstrate why that favorable evidence, when considered along with
           the reasonable inferences drawn from that evidence, does not have
           probative force upon the proposition such that the trier of fact could not
           reasonably decide the existence of the proposition.

An against-the-weight-of-the-evidence challenge requires completion of four
sequential steps. The appellant must:

       (1) identify a challenged factual proposition, the existence of which is
           necessary to sustain the judgment;

       (2) identify all favorable evidence in the record supporting the existence of
           that proposition;

       (3) identify the evidence in the record contrary to the belief of that
           proposition, resolving all conflicts in testimony in accordance with the
           trial court’s credibility determinations, whether explicit or implicit; and,

       (4) demonstrate why the favorable evidence, along with the reasonable
           inferences drawn from that evidence, is so lacking in probative value,
           when considered in the context of the totality of the evidence, that it fails
           to induce belief in that proposition.

Id. at 187; Adams, 414 S.W.3d at 33-34; In re Marriage of Chorum, 469 S.W.3d 484, 489-

90 (Mo. App. 2015). “Failure to follow the applicable framework means the appellant’s

argument is analytically useless and provides no support for his or her challenge.” Adams,
414 S.W.3d at 34.

       That principle applies here. Father’s argument completely ignores the second step

required in both challenges, to “identify all of the favorable evidence in the record”

supporting the trial court’s finding that Father is capable of gaining employment. Id. at 33.

Such evidence here includes Father’s professional qualifications, education, work history,

and the court’s ability to observe him as witness, which supports the court’s finding that

there was no evidence of mental or physical disability rendering Father unable to work. The

                                              11
court was well aware of Father’s bond conditions, but nonetheless found Father had “not

been found guilty of any offenses” and was capable of gaining some employment. Because

Father ignored favorable evidence and failed to follow the proper framework for his

challenge, his arguments are analytically useless. Accordingly, Point 2 is denied.

       In Point 3, Father contends the “trial court erred in imputing an hourly wage of …

$15 … for full time work upon [Father], because there was no evidence presented at trial

that any such employment even exists, much less that [Father] was offered or could be

offered such employment.” According to Father, the trial court’s findings that Father can

earn $15 per hour with full-time employment is “arbitrary and capricious[.]” We disagree.4

       “Parents have a statutory duty to support their minor children commensurate with

their ability to pay.” In re Marriage of Bottorff, 221 S.W.3d 482, 487 (Mo. App. 2007);

see also In the Interest of T.T.G. v. K.S.G., 530 S.W.3d 489, 497 (Mo. banc 2017)

(“financial support of a minor child is a continuing parental obligation, and a parent has a

duty to contribute as much as he or she can”). Rule 88.01 provides that “[t]here is a

rebuttable presumption that the amount of child support calculated pursuant to Civil

Procedure Form No. 14 is the correct amount of child support to be awarded in any judicial

or administrative proceeding.” Rule 88.01(b); see § 452.340.9. The rule places a burden on

the party seeking to rebut the Form 14 amount to show that it is unjust or inappropriate after




       4
           Father also argues the court’s finding that he can earn $15 per hour “lacks
substantial evidentiary support and is against the weight of the evidence presented at trial.”
These arguments fail for the same reasons as explained in Point 2. The only part of Father’s
argument that we reach on the merits is his complaint challenging the trial court’s rebuttal
review and its finding that the amount of imputed income to Father “is not an unjust and
inappropriate sum.” As such, our review is for abuse of discretion. Beermann, 524 S.W.3d
at 549; Dodge, 398 S.W.3d at 52; see, e.g., In re Marriage of Bottorff, 221 S.W.3d 482, 487
(Mo. App. 2007).
                                             12
consideration of all relevant factors. Adams, 414 S.W.3d at 36; Elliott v. Elliott, 920 S.W.2d
570, 577 (Mo. App. 1996).

       Form 14 provides that the trial court may impute income to a parent. As explained

in the directions and comments to Form 14, Line 1: “If a parent is unemployed … ‘gross

income’ may be based on imputed income.” Id. The Comment H to Form 14, Line 1

governing gross income addresses “imputed income” stating:

       H. COMMENT: Imputed Income: When determining whether to include
       imputed income and, if so, the amount to include in a parent’s “gross
       income,” a court or administrative agency shall consider all relevant factors,
       including:

       (1) The parent’s probable earnings based on the parent’s work history during
       the three years, or such time period as may be appropriate, immediately
       before the beginning of the proceeding and during any other relevant time
       periods;

       (2) The parent’s occupational qualifications;

       (3) The parent’s employment potential;

       (4) The available job opportunities in the community; and

       (5) Whether the parent is custodian of a child whose condition or
       circumstances make it appropriate that the parent not be required to seek
       employment outside the home.

Form 14, Line 1: Gross Income, Direction, H Comment. “The theory behind imputing

income to a spouse/parent is directed toward preventing a spouse from escaping

responsibilities to the family by deliberately or voluntarily reducing his or her income.”

Buchholz v. Buchholz, 166 S.W.3d 146, 152 (Mo. App. 2005). “In order to avoid such a

situation, a court may, in proper circumstances, impute an income to a spouse according to

what that spouse could earn by use of his or her best efforts to gain employment suitable to

that spouse’s capabilities.” Jensen v. Jensen, 877 S.W.2d 131, 136 (Mo. App. 1994)

(emphasis in original). What constitutes “proper circumstances” depends on the facts and


                                             13
must be determined on a case-by-case basis, but includes a situation “where a parent

involuntarily lost a job but … failed to use his or her best efforts to obtain a new

job.” Buchholz, 166 S.W.3d at 153.

       Here, Father made it clear that he had not looked for any job opportunities. He chose

to not even leave his home. At the time of trial, Father had a modifiable bond condition in

place preventing him from contact with minors under the age of 17, but he chose not to seek

modification for employment purposes. As the trial court specifically found, Father has not

been found guilty of any offenses. Neither the criminal charges nor the bond condition

prevented Father from seeking replacement income, but he made no effort to do so. Father

was obligated to provide financial support for Child, and the trial court acted within its

discretion in deciding whether to impute income to Father.5

       In determining the amount of income to impute, the court created its own Form 14.

In doing so, the court rejected Mother’s Form 14, recognizing that Father could no longer

“earn his past income now or in the foreseeable future.” Similarly, the court rejected Father’s

Form 14, recognizing Father’s obligation to seek “lesser replacement income” and failure to

even attempt to do so. Given Father’s qualifications and potential, the court imputed

Father’s income at the relatively low end at $15 per hour, which equals approximately

$2,600 per month. We cannot say this amount is “against the logic of the circumstances or

is arbitrary and unreasonable.” McDaniel, 419 S.W.3d at 834. Father’s reliance on his own

testimony to rebut that amount fails because the judge did not find that evidence credible.

The court simply did not believe that Father “is not employable in any capacity” as he claims.


       5
           Father also likened his situation to a parent who is incarcerated. That argument
lacks merit because release on bond with conditions is not incarceration. More importantly,
it is well settled that “incarceration does not excuse the obligation to support the needs of
one’s children.” Oberg v. Oberg, 869 S.W.2d 235, 238 (Mo. App. 1993); Moran v. Mason,
236 S.W.3d 137, 140 (Mo. App. 2007).
                                              14
Thus, viewing the evidence in the light most favorable to the trial court’s decision, the court’s

refusal to find its Form 14 child support amount unjust or inappropriate was not an abuse of

discretion. See Bottorff, 221 S.W.3d at 489. Point 3 is denied.

       In sum, Father failed to meet his burden of proving reversible error. See Archdekin,
562 S.W.3d at 304. Accordingly, the judgment of the trial court is affirmed.



JEFFREY W. BATES, J. – OPINION AUTHOR

WILLIAM W. FRANCIS, JR., P.J. – CONCUR

MARY W. SHEFFIELD, J. – CONCUR




                                               15